SAVOS INVESTMENTS TRUST FIRST AMENDMENT TO THE SUB-DISTRIBUTION AGREEMENT THIS FIRST AMENDMENT, dated as of the 31st day of January, 2014, to the Sub-Distribution Agreement dated as of March 8, 2007 (the “Agreement”) is entered into by and between SAVOS INVESTMENTS TRUST f/k/a GENWORTH FINANCIAL ASSET MANAGEMENT FUNDS, a Delaware statutory trust (the “Trust”) and QUASAR DISTRIBUTORS, LLC, a Delaware limited liability company (the “Distributor.”) WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the Agreement to change the name of the fund from the Genworth Financial Contra Fund to the Contra Fund; and WHEREAS, the parties desire to amend the Agreement referencing a name change; and NOW THEREFORE,the parties hereby amend the Agreement as follows: Effective January 31, 2014, the name Genworth Financial Asset Management Funds was changed to Savos Investments Trust. Accordingly, all references to Genworth Financial Asset Management Funds in the Agreement should be replaced with Savos Investments Trust. Schedule A of the Agreement is hereby superseded and replaced with Amended Schedule A attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. SAVOS INVESTMENTS TRUST QUASAR DISTRIBUTORS, LLC By: /s/ Carrie E. Hansen By: /s/ James R. Schoenike Name: Carrie E. Hansen Name:James R. Schoenike Title: Chairman/President Title: President Savos 1 Amended Schedule A to NSCC Agreement by and between Quasar Distributors, LLC and Savos Investments Trust f/k/a Genworth Financial Asset Management Funds NSCC Sub-Distribution Annual Services $[] per month per NSCC participant Plus out of pocket expenses for all future proposals Out-of-pocket expenses include bank charges, wire charges, NSCC charges Fees are billed monthly Portfolios Contra Fund f/k/a Genwoth Financial Contra Fund Savos 2
